Case 2:21-cv-10419-PDB-EAS ECF No. 12, PageID.50 Filed 05/18/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TONYA E. BOSTIC, individually, and
on behalf of all others similarly
situated,                                     Case No. 2:21-cv-10419-PDB-EAS

     Plaintiff,
                                              Honorable Paul D. Borman
v.

MICHAEL ANDREWS &
ASSOCIATES, LLC,

     Defendant.


      AGREED MOTION TO EXTEND TIME TO FILE RESPONSE TO
              DEFENDANT’S MOTION TO DISMISS

      NOW COMES TONYA E. BOSTIC (“Plaintiff”), by and through her

undersigned counsel, moving this Honorable Court to extend the time for Plaintiff

to file her response to Defendant MICHAEL ANDREWS & ASSOCIATES, LLC’S

(“Defendant”) Motion to Dismiss, and in support thereof, stating as follows:

       1.     On March 23, 2021, Plaintiff filed her first amended class action

complaint against Defendant for violations of the Fair Debt Collection Practices Act

(“FDCPA”). [Dkt. 8]




                                         1
Case 2:21-cv-10419-PDB-EAS ECF No. 12, PageID.51 Filed 05/18/21 Page 2 of 4




      2.     On April 27, 2021, after receiving an extension to file its responsive

pleading, Defendant filed a Motion to Dismiss Plaintiff’s claims in their entirety

(“Defendant’s Motion”). [Dkt. 11]

      3.     Pursuant to Local Rule 7.1(e)(2)(A), Plaintiff’s response to Defendant’s

Motion is due on or before May 18, 2021.

      4.     Due to other professional deadlines, and despite the undersigned’s best

efforts, Plaintiff will not be able to submit her response to Defendant’s Motion by

the current deadline of May 18, 2021.

      5.     Accordingly, Plaintiff is seeking a 21-day extension, through June 8,

2021, to submit her response to Defendant’s Motion.

      6.     Counsel for Plaintiff conferred with Defendant’s counsel about the

relief sought herein, and Defendant has no objection.

      7.     The extension of time is not meant for purposes of unnecessary delay

and will not prejudice any party in the litigation.

      WHEREFORE, Plaintiff respectfully requests that the Court enter an order

(1) extending the deadline for Plaintiff to submit her response to Defendant’s Motion

through June 8, 2021, and (2) extending Defendant’s deadline to submit its reply

through June 22, 2021, and for any other relief this Court deems appropriate.




                                           2
Case 2:21-cv-10419-PDB-EAS ECF No. 12, PageID.52 Filed 05/18/21 Page 3 of 4




                                         Respectfully submitted,

                                         /s/ Mohammed O. Badwan
                                         Mohammed O. Badwan
                                         Counsel for Plaintiff
                                         Sulaiman Law Group, Ltd.
                                         2500 S. Highland Ave., Ste. 200
                                         Lombard, IL 60137
                                         Phone (630)575-8180
                                         Fax: (630)575-8188
                                         mbadwan@sulaimanlaw.com




                                     3
Case 2:21-cv-10419-PDB-EAS ECF No. 12, PageID.53 Filed 05/18/21 Page 4 of 4




                       CERTIFICATE OF SERVICE

     I, Mohammed O. Badwan, certify that on May 18, 2021, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will
accomplish service on all counsel of record.

                                               /s/ Mohammed O. Badwan




                                      4
